Opinion by
Judge Hines:
The decree in this case directed a sale in parcels, and if the several portions so sold did not bring enough to- satisfy the debts the commissioner was authorized to sell the land in a body. The decree is specific as to the sale of that portion belonging to the appellant, and directs that it be sold only for the satisfaction of the debt to the extent that the lien existed thereon; and we must presume that the commissioner discharged his duty under the decree and sold the land in parcels, and that the portion belonging to the wife did not sell for enough to discharge the lien thereqn. If so the decree was not prejudicial to appellant, and should be affirmed.
There is nothing in the suggestion of counsel that the sale of the whole of the land for a gross, sum was prejudicial because it prevented the wife from redeeming that portion belonging to her. The debts and liens were created before the passage of the law authorizing a redemption, and therefore the right to- redeem did not exist.
Judgment affirmed.